Citation Nr: 0200120	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  95-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
San Diego, California, Regional Office (RO) which, in 
pertinent part, denied service connection for bilateral 
hearing loss disability and tinnitus.  In August 1997, the 
Board remanded the veteran's claims to the RO so that he 
could be afforded a hearing before a Member of the Board 
sitting at the RO.  

In October 1998, the veteran was afforded a hearing before 
the undersigned Member of the Board sitting at the RO.  In 
February 1999, the Board granted service connection for 
tinnitus and remanded the issue of the veteran's entitlement 
to service connection for bilateral hearing loss disability 
to the RO for additional action.  The veteran has been 
represented throughout this appeal by the Military Order of 
the Purple Heart.  


FINDING OF FACT

Bilateral hearing loss disability for Department of Veterans 
Affairs purposes was not manifested during active service or 
any time thereafter.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated during active service and may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the veteran's entitlement to 
service connection for bilateral hearing loss disability, the 
Board observes that the Department of Veterans Affairs (VA) 
has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
veteran has been advised by the statement of the case and the 
supplemental statements of the case of the evidence that 
would be necessary for him to substantiate his claim.  The 
veteran has been afforded VA examinations for compensation 
purposes.  The examination reports are of record.  The 
veteran was afforded hearings before both a VA hearing 
officer and the undersigned Member of the Board.  The hearing 
transcripts are of record.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2001).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

A February 1976 Navy flight physical evaluation notes that 
the veteran reported a history of bilateral hearing loss 
since February 1975.  The veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
5
LEFT
5
10
15
5
10

At his January 1978 physical examination for service 
separation, the veteran denied ever experiencing hearing 
loss.  On examination, the veteran exhibited pure tone 
thresholds as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
15
5
5
5
10

At a July 1993 VA examination for compensation purposes, the 
veteran complained of occasional hearing difficulty over the 
preceding five to ten years.  He reported a four-year 
inservice history of noise exposure while a helicopter flight 
crewman.  On audiological evaluation, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
25
LEFT
10
5
15
20
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 in the left ear.  

At a December 1995 hearing before a VA hearing officer, the 
veteran testified that he had significant noise exposure 
during active service while performing his duties as a 
helicopter crewman and a rescue swimmer.  He stated that he 
had difficulty hearing people when he was not looking 
directly at them.  He acknowledged that he understood most 
conversations.  

At the October 1998 hearing before the undersigned Member of 
the Board sitting at the RO, the veteran testified that he 
experienced progressive bilateral hearing loss.  He stated 
that he had significant aircraft engine noise exposure during 
active service.  The veteran advanced that the audiological 
findings of the July 1993 VA examination for compensation 
purposes were deficient as the VA examiner had been 
distracted by his own personal concerns.  

A November 1998 written statement from Michael Maywood, M.D., 
relates that the veteran complained of bilateral ringing in 
his ears.  The veteran presented a history of inservice jet 
engine noise exposure.  He denied any significant 
post-service acoustical trauma.  The veteran was found to 
have a "history of acoustic trauma and noise-induced hearing 
loss."  Dr. Maywood stated that "it is my opinion that the 
patient's history of acoustic trauma and noise-induced 
hearing loss is at least as likely as not related to 
significant noise exposure during military service and caused 
his long-standing tinnitus."  The physician advanced no 
specific audiological findings as to the veteran's diagnosed 
"noise-induced hearing loss."  

The report of an April 1999 VA examination for compensation 
purposes conveys the veteran's pure tone thresholds and 
speech recognition scores were "not given because they are 
not considered to be valid indicators of organic hearing 
level."  The examiner commented that:

These findings indicate that [the 
veteran] failed to cooperate with the 
instructions given to him at the time of 
the testing and his behavior is 
consistent with one who is alleging a 
loss that does not exist.  For this 
reason, it is concluded that the hearing 
is unlikely to have been impaired since 
the exam that was done at the time of 
separation in January 1978 showed normal 
hearing as did the previous VA 
examination in July of 1993.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
Hearing loss disability for VA purposes was not shown during 
active service or at any time thereafter.  While he diagnosed 
the veteran with noise-induced hearing loss, Dr. Maywood 
advanced no specific audiological findings such as pure tone 
thresholds in decibels.  In the absence of such objective 
clinical findings, the Board finds that the doctor's 
statement does not establish bilateral hearing loss 
disability for VA purposes.  In an attempt to assist him in 
establishing service connection, the veteran was afforded an 
April 1999 VA examination for compensation purposes.  The 
examiner noted that the veteran's failure to cooperative 
prevented an accurate assessment of his current hearing loss 
disability, if any.  The Court has held that the VA's duty to 
assist the veteran in the proper development of his case is 
"not always a one-way street" and the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992).  In the absence of any objective evidence of 
bilateral hearing loss disability for VA purposes during 
active service or at the most recent audiological evaluation, 
the Board concludes that service connection is not warranted.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

